  4:15-cr-03055-JMG-CRZ Doc # 58 Filed: 10/15/20 Page 1 of 1 - Page ID # 164




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                    4:15CR3055

      vs.
                                                               RELEASE ORDER
ASHLEI BUCKMAN,

                     Defendant.



       The defendant is released subject to the following:

       1)     The defendant shall appear at his revocation hearing scheduled for January
              29, 2021 at         10:00 a.m.   before the Honorable John M. Gerrard, in
              Courtroom 1, United States Courthouse and Federal Building, 100
              Centennial Mall North, Lincoln, Nebraska.


       2)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing.



October 15, 2020.


                                                    BY THE COURT:
                                                    s/ Cheryl R. Zwart
                                                    United States Magistrate Judge
